The defendant was indicted in the circuit court of Mobile county for robbery, was convicted and sentenced to imprisonment in the state penitentiary for a term of 15 years. There is no bill of exceptions in the record, and the time for presenting the same has expired. Motion for new trial was made in this cause, but in the absence of a bill of exceptions will not be reviewed. Crawley v. State, 16 Ala. App. 545, 79 So. 804.
There are no errors in the record, and the judgment of conviction will be affirmed.
Affirmed.